Citation Nr: 0210844	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  94-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to rating in excess of 20 percent disabling 
for a right shoulder disorder.

2.  Entitlement to rating in excess of 10 percent disabling 
for macular degeneration of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1984. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The issues of entitlement to increased ratings for residuals 
of surgery for recurrent dislocations of the right shoulder 
and macular degeneration of the right eye were denied by a 
Board decision dated in March 1999.  The decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter Court) and in conjunction with a Joint 
Motion, the Court vacated the March 1999 Board decision and 
remanded the case to the Board in October 1999.  The Board 
subsequently remanded the case to the RO in July 2000, for 
additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran's right shoulder disorder is manifested by 
painful motion, instability, weakness and tenderness; he has 
pain free motion of the right arm to shoulder level and while 
he has guarding of shoulder movements, there have been no 
recent dislocations of the right shoulder.

3.  The veteran's right shoulder disorder is not manifest by 
ankylosis, loss of the head of the humerus (flail shoulder), 
fibrous union of the humerus, nonunion of the humerus (false, 
flail joint), malunion of the humerus with marked deformity, 
or frequent episodes of dislocation.

4.  The veteran's best distant visual acuity is 20/100 in the 
right eye; visual acuity for his non-service-connected left 
eye is considered to be 20/40.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 and Supp. 2001); 38 C.F.R. § 3.102 and 
Part 4, including §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-
5202 (2001).

2.  The criteria for a rating in excess of 10 percent for 
macular degeneration of the right eye have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. § 3.102 and Part 4, §§ 4.76a, 4.84a, Diagnostic Code 
6009-6079 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded  several VA examinations for 
compensation and pension purposes.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied. 

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

A.  Right shoulder disorder.  The veteran's service medical 
records show that he was seen for recurrent dislocations of 
the right shoulder.  In a VA examination in June 1984, x-rays 
revealed no significant abnormalities of the right shoulder.

By rating action dated February 1985 service connection for a 
history of recurrent right shoulder dislocation was granted 
and a 10 percent evaluation was assigned.

The veteran underwent corrective surgery in January 1985 for 
recurrent right shoulder dislocations at the VA Medical 
Center.  Subsequently by rating action in June 1985, a 
temporary 100 percent rating was assigned for convalescence 
under 38 C.F.R. § 4.30 from January 27, 1985, reverting back 
to 10 percent on April 1, 1985.  A rating action in August 
1985 increased the 10 percent rating to 20 percent effective 
from April 1, 1985, under Diagnostic Code 5299-5202.  The 
rating has remained at 20 percent to the present time.  
Rating action in March 1986 extended the 100 percent 
temporary rating through April 30, 1985.

On VA examination in September 1997, it was reported that the 
veteran worked as a supervisor of the housecleaning 
department of a VA medical facility.  Since his 1985 right 
shoulder surgery, he continued to have marked limitation of 
motion and pain of the right shoulder, as well as limited 
use.  He took medication for relief of right shoulder pain 
but no longer engaged in physical activities, e.g., playing 
basketball or lifting weights, due to his right shoulder 
disability.  Examination revealed he had a well-healed post 
operative right shoulder scar.  Forward flexion and abduction 
of the right shoulder were to 90 degrees, adduction and 
internal rotation were to 30 degrees, and extension and 
external rotation were to 10 degrees.  He had a moderate 
amount of pain on motion and on use of the shoulder.  He used 
his left hand to help support the right shoulder on some 
movements.  X-rays revealed no abnormality of the right 
shoulder.  The diagnosis was pain and limitation of motion of 
the right shoulder.

Also, a separate clinical notation of September 1997 reflects 
that active flexion of the right shoulder was to 88 degrees, 
abduction was to 89 degrees, external rotation was to zero 
degrees, and internal rotation was within normal limits.  All 
movements were painful and guarded.  X-rays of the shoulder 
were negative.

On VA examination in August 2000, the examiner reported 
reviewing the claims file before examining the veteran.  The 
veteran reported dislocating the right shoulder playing 
semipro football for the Army in Germany.  It continued to 
dislocate and to come out of place.  Subsequent to his 
surgery at the VA hospital he now only had pain and 
stiffness.  He reported that additional surgery had been 
discussed.  He was the supervisor of house keeping at a VA 
hospital.  His present complaints were of pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, and lack of endurance.  He was treated 
with Naprosyn and Tylenol 3.  He did not use any braces.  
There was no inflammatory arthritis noted.  Flare-ups 
occurred at night precipitated by sleeping in the wrong 
position.  There was objective evidence of painful motion, 
instability, weakness and tenderness.  There was abnormal 
movement and guarding.  There was no edema, effusion, 
redness, or heat noted.  Examination revealed a 10 cm. 
surgical scar over the right anterior pectoral fold of the 
shoulder.  The examiner noted that upon range of motion 
testing, motion stopped when pain began.  Motion for the 
right shoulder was as follows:  Forward flexion (forward 
elevation) was to 96 degrees; abduction was 92 degrees; 
external rotation right was 39 degrees; and internal rotation 
was 42 degrees.  The diagnosis was postoperative degenerative 
joint disease of the right shoulder for chronic dislocation 
with loss of function due to pain.  X-rays of the shoulder 
were normal.

The examiner opined that the veteran's right shoulder 
disorder caused weakened movement, excessive fatigability and 
incoordination.  These were moderately severe manifestations 
on the ability of the veteran to perform his employment.  
Pain was visibly manifested on the movement of this joint 
during range of motion tests.  Muscle atrophy was not 
observed, nor was there any change in the skin indicative of 
disuse.  There was no other objective manifestation that 
would demonstrate disuse or functional impairment due to pain 
attributable to the service-connected disorder.

Criteria.  The disability must be reviewed in relation to its 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran's right shoulder is considered the 
major upper extremity.

The veteran's right shoulder disability is currently 
evaluated under Diagnostic Code 5299-5202 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  The right 
shoulder disorder has been rated on the basis of a "built-up" 
diagnostic code pursuant to 38 C.F.R. § 4.27 which provides 
that the diagnostic code number will be "built-up" with the 
first 2 digits being selected from the part of the schedule 
most closely identifying the bodily part or system, and, 
following a hyphen, the last 2 digits will be '99' to signify 
that it is rated as an unlisted condition.  See Archer v. 
Principi, 3 Vet. App. 433 (1992).  This choice, and the 
choice of past diagnostic criteria, should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
functions affected, (2) anatomical localization, and (3) 
symptomatology.  Lendenmann v. Principi, 3 Vet. App. 345, 351 
(1992) (analogous ratings on the basis of etiology rather 
than symptoms).

VA rating actions of February and June 1985 rated the right 
shoulder disorder under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 for clavicular or scapular impairment.  
Malunion of the clavicle or scapula, or nonunion without 
loose movement, of the major or minor extremity warrants a 10 
percent evaluation (or impairment may be rated on the basis 
of impaired function of a contiguous joint).  Nonunion with 
loose movement, or dislocation, of the clavicle or scapula of 
the major or minor extremity warrants a 20 percent evaluation 
(or impairment may be rated on the basis of impaired function 
of a contiguous joint).  However, Diagnostic Code 5203 does 
not provide for a rating in excess of 20 percent.

VA rating actions of August 1985 and thereafter have rated 
the disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 for impairment of the humerus.  A 20 
percent disability rating is warranted for impairment of the 
humerus, regardless of whether it is the major or minor 
extremity which is affected, when there is either malunion 
with moderate deformity or when there are recurrent 
dislocations of the scapulohumeral joint which are infrequent 
and there is guarding of movement only at the shoulder level.  
A 30 percent disability rating is warranted for the major 
extremity when there is either malunion with marked deformity 
or when there are recurrent dislocations of the 
scapulohumeral joint which are frequent and there is guarding 
of all arm movements.  A 50 percent disability rating is 
warranted for the major extremity when there is fibrous union 
of the humerus.  A 60 percent disability rating is warranted 
for the major extremity when there is nonunion of the humerus 
(false flail joint).  When there is loss of the humeral head 
(flail shoulder) for the major extremity an 80 percent 
disability rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2001).

Because there is no ankylosis of the right shoulder, 38 
C.F.R. § 4.71a, Diagnostic Code 5200, which provides for 
ratings based on ankylosis, is not applicable.

However, consideration is given to evaluation on the basis of 
limited arm motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, which provides that limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity.  When motion is limited 
to 25 degrees from the side, a 40 percent evaluation is 
warranted for the major extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2001).

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2001).

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Analysis.  The evidence in this case shows that on VA 
examination in August 2000, the veteran has limitation of 
motion of the right shoulder (major extremity).  Flexion was 
96 degrees, abduction 92 degrees, external rotation 39 
degrees, and internal rotation was 42 degrees.  There was 
objective evidence of painful motion.  The range of motion of 
the affected joint was limited by pain, fatigue, and lack of 
endurance and there was guarded movements of the right arm.  
This evidence does not show that the criteria for a rating in 
excess of 20 percent for the right shoulder disability have 
been met.  There is no showing of frequent episodes of 
recurrent dislocation of the right shoulder, in fact there 
does not appear to have been any recurrent dislocation of the 
right shoulder reported since the veteran's 1985 surgery.  
There is no showing of fibrous union of the humerus, nor is 
there showing of ankylosis.

Here, the veteran has pain free motion to at least the 
shoulder level, i.e., at least 90 degrees of forward flexion 
and abduction, as shown on VA examination in August 2000.  It 
must be noted that repeated range of motion testing on an 
outpatient basis, including twice in June 1995, revealed 
substantially more motion than that revealed on the 1997 and 
2000 rating examination.  Also, while the veteran has 
guarding of right shoulder movements, there have been no 
documented recurrences of dislocations of the right shoulder 
in recent years.  Moreover, there is no clinically documented 
looseness of his right shoulder.  Inasmuch as the veteran had 
pain free motion to the shoulder level, the Board is of the 
opinion that the functional limitation due to pain has been 
taken into consideration in the rating assigned.  The veteran 
has been employed full time in a supervisory position for 
several years and the record does not suggest that he has 
lost a significant amount of time from work because of his 
right shoulder disorder or that this disorder has 
significantly impaired his ability to function at work.  The 
painful motion, instability, weakness and tenderness of the 
right shoulder is not shown to be productive of functional 
impairment that would warrant a higher evaluation.  38 C.F.R. 
§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Additionally, the Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided.  
However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  If 
the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. The 
General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. See also Degmetich 
v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  In this case 
the Board points out that numerous right shoulder x-rays 
failed to reveal arthritis, and revealed a normal right 
shoulder. 

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service-connected right 
shoulder disorder that would warrant a higher rating.  The 
evidence is not so evenly balanced as to give rise to a 
reasonable doubt. 38 C.F.R. § 3.102.


B.  Macular degeneration, right eye.   The service medical 
record shows that the veteran in August 1982 complained of 
losing vision in his right eye for 11/2 years.  In a September 
1982 eye examination his aided right eye vision was 20/40, 
and left eye vision was 20/20, with intermittent distant 
blurred vision.  On his separation examination his right eye 
distant vision was 20/30, and near vision was 20/40; left eye 
vision was 20/20 distant and near.

In an August 1984 VA ophthalmologic examination, the examiner 
noted that the veteran gave a history of blurred vision.  The 
examiner noted uncorrected right eye visual acuity of 20/50 
and Jaeger 6 which did not require further correction.  The 
left eye was 20/20 with a Jaeger 1.  The external examination 
was negative.  After dilatation, a slit lamp examination was 
normal.  Fundoscopic examination of the right eye revealed 
macula distortion with early degenerative changes.  Left 
macula was normal and confrontation field was full.  
Intraocular pressure was 14 right and 13 left.  The diagnosis 
was macular degeneration, right eye.

By rating acting in February 1985 service connection was 
granted for macular degeneration, right eye, and a 10 percent 
rating was assigned under Diagnostic Code 6009-6079 from the 
day following his separation from service in June 1984.

A VA ophthalmologic examination in 1991 revealed that the 
veteran complained of light sensitivity, eye pain at the end 
of the day, and being unable to read for long periods of 
time.  His corrected distant visual acuity was 20/60 in the 
right eye and 20/70 in the left eye.  He had no complaints of 
double vision and was not taking medication.  There was no 
evidence of diplopia.  The examiner noted visual field 
defects which were constricted in all fields at gaze.  The 
examiner felt this was due to a psychogenic problem, since 
additional testing yielded results typical of a conversion 
reaction or of malingering.  External examination was 
unremarkable.  The macula of the right eye displayed a mild 
pigmented mottling, but the left eye was clear.  He had a 
history of high blood pressure.  The pertinent diagnoses were 
as follows:  mild myopia, each eye; variably decreased visual 
acuity in each eye; decreased visual acuity of the right eye 
secondary to a history of macula degeneration due to trauma, 
with decreased left eye visual acuity not supported by 
examination; and, visual field constricted by tangent screen, 
but with further testing it was determined that the field 
loss was typical of a psychogenic field loss.

By rating action in June 1991, the RO continued the 10 
percent rating for the right eye disorder.  The RO noted that 
the veteran was tested with two different test sizes and 
concentric field of vision were found typical of a conversion 
reaction.

In a VA ophthalmologic examination in September 1997 the 
examiner noted a 15 to 16 year history of systemic 
hypertension.  Uncorrected visual acuity in the right eye was 
near 20/300, and 20/200 distant with no improvement by 
pinholes.  Corrected near and distant visual acuity were, 
respectively, 20/100 and 20/200 in the right eye, and 20/80 
and 20/60 in the left eye.  No diplopia was elicited by 
examination, and the veteran tested positive for visual field 
deficit.  The testing was performed using a 3-4 E kinetic 
perimetry test.  The right eye superior field was 15 degrees, 
temporal 18 degrees, inferior 18 degrees, and nasal 10 
degrees.  The left eye superior field was 22 degrees, 
temporal 36 degrees, inferior 35 degrees, and nasal 28 
degrees.  Consistent results were found by tangent screen 
test.  There was evidence of damage to the iris sphincter 
muscle, temporally, in the right eye.  As to the cornea, 
there was inferior superficial punctate keratitis in each 
eye.  Intraocular pressure was 20 in the right and 15 in the 
left eye.  Lenses were normal bilaterally.  The macula of the 
right eye showed pigment disruption with overlying vitreous 
traction.  There was no hypertensive retinopathy.  The 
general retinal area in the right eye showed a chorioretinal 
scar inferior and temporal to the optic nerve with multiple 
chorioretinal scarring inferior in the mid-periphery.  The 
diagnoses were no hypertensive retinopathy, angle recession 
inferiorly in the right eye, visual field testing suggestive 
of ocular conversion reaction in each eye, stable 
chorioretinal scarring in the right macula which is a partial 
reason for decreased vision in the right eye, and decreased 
vision in the left eye of unknown etiology.  The veteran was 
referred to the Birmingham VAMC ophthalmology department for 
further testing.

A VA eye examination in March 1998 found that the veteran's 
uncorrected and corrected near and distant visual acuity 
were, respectively, 20/200 and 20/100 in the right eye, and 
20/20 and 20/20 in the left eye.  There was no diplopia.  The 
visual field for the left eye was normal.  The right eye 
showed concentric constriction with static misses and 
inability to outline the blind spot which would correspond to 
his vision and history.  The external examination was normal 
after dilatation, bilaterally.  On the right there was a 
macular scarring approximately 2 disc diameters around the 
macula.  The diagnosis was macula scarring, secondary to 
trauma.

In a VA eye examination in December 2000 the veteran reported 
blurred vision in his right eye which seemed to be getting 
worse.  The examiner noted that the veteran's uncorrected 
distant visual acuity in the right eye was 20/100 and near 
vision was 20/300.  Left eye vision was 20/70 distant and 
20/200 near.  The best corrected vision in the right eye with 
-50 correction was 20/200 and with +1 added was 20/400 in the 
right eye.  In the left eye the best corrected distant vision 
with Plano lens was 20/60 and at near with +1 was 20/50.  
Pupil functions were normal in each eye although there was 
slight corectopia of the right eye due to a small sphincter 
tear at 8 o'clock.  There was no afferent pupillary defect in 
either eye.  Muscle movements were normal bilaterally.  
Intraocular pressure measured 22 in the right eye and 18 in 
the left.  A 3-4 E kinetic perimetry test of the right eye 
revealed superior field 12 degrees, temporal 50 degrees, 
inferior 33 degrees, and nasal 21 degrees.  The left eye 
superior 25 degrees, temporal 75 degrees, inferior 40 
degrees, and nasal 35 degrees.  

The examiner's impression was as follows:

Decreased vision in the right eye, long-
standing per the veteran's history and 
the appearance of the fundus would be 
consistent with that of traumatic damage.  
Vision in the left eye was also 
decreased, however, there was nothing 
objectively to correspond to this.  When 
a four base out prism was placed over the 
right eye there was no movement of either 
eye.  When a four base out prism was 
placed over the left eye while the 
veteran was viewing a 20/40 target the 
left and right eye demonstrated a version 
movement but no compensatory vergance 
movement was noted in the right eye.  The 
veteran was educated as to these findings 
and we informed him to continue follow-up 
with his present eye care provider.

VA outpatient treatment records from July 1999 to October 
2000 are negative for pertinent complaints or findings.

A report of contact, VA Form 119, dated in January 2002, 
reflect that an employee at the RO contacted an employee at 
the VA Medical Center where the December 2000 eye examination 
was performed to obtain clarification as to the physician's 
impression.  Reportedly, when questioned, the physician 
indicated that the results discussed in the conclusion of the 
examination report were not possible unless one was 
malingering.

In a supplemental statement of the case dated in January 
2002, the RO informed the veteran that since the VA eye 
examination showed that corrected visual acuity was less than 
uncorrected acuity, the results of the examination were 
suspect.  It was noted that prior examinations had shown 
similar findings and that medical evidence indicated that the 
testing results were indicative of a conversion reaction or 
malingering.  It was reported that his visual acuity was 
classified as 20/100 for the right eye and that the field of 
vision in the right eye was contracted concentrically between 
15 and 60 degrees.  Based upon these results, the RO 
continued the 10 percent rating.  The RO noted that a 
referral to the Director of Compensation and Pension was not 
appropriate because the difference between the veteran's far 
and near vision on the 1998 VA eye examination (20/100 and 
20/200) was considered to be minimal and not substantial.

Criteria.  In addition to the general disability rating 
criteria, the rating schedule for visual acuity provides that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and 3 millimeter white test object.  At least 16 
meridians 22 1/2 degrees apart will be charted for each eye.  
The charts will be made a part of the report of examination.  
Not less than 2 recordings, and when possible, 3 will be 
made.  The minimum limit for this function is established as 
a concentric central contraction of the visual field to 5 
degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Where available the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter.  This 
last test is especially valuable in detection of scotoma.  38 
C.F.R. § 4.76 (2001).

For purposes of rating visual acuity, concentric contraction 
of the visual field to 60 degrees, but not to 45 degrees, 
will be rated as 20/50; 45 degrees, but not to 30 degrees, 
will be rated as 20/70; and 30 degrees, but not to 15 
degrees, will be rated as 20/100.  See Diagnostic Code 6080.  
The regulations provide a mechanic formula for computing of 
average concentric contraction of visual fields.  The extent 
of contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields.  The 
degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.  

The normal visual fields extent at the eight principal 
meridians are as follows:  85 degrees temporally, 85 degrees 
down temporally, 65 degrees down, 50 degrees down nasally, 60 
degrees nasally, 55 degrees up nasally, 45 degrees up, and 55 
degrees up temporally.  38 C.F.R. § 4.76a, Table III.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a; the assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses. 38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have normal visual 
acuity, unless the non-service connected eye is blind.  See 
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383; Villano v. Brown, 10 
Vet. App. 248, 250 (1997).  In such instances, visual acuity 
of the service-connected eye is rated noncompensable when 
corrected distant visual acuity is 20/40 or better; it is 
rated as 10 percent disabling when it is 20/50, 20/70, or 
20/100.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2001).

The Board notes that the veteran's service-connected macular 
degeneration has also been rated by analogy to Diagnostic 
Code 6009, an unhealed injury of the eye, which allows a 
rating from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2001).  Where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2001).


Analysis.  The Board notes that the record of eye 
examinations have consistently noted the possibility of 
malingering or that the results were due to a psychogenic or 
conversant reaction and not due to a visual condition.  A 
report of VA ophthalmologic examination in March 1991 
reflects that the examiner noted visual field defects which 
were constricted in all fields and were felt to be due to a 
psychogenic problem and that additional testing yielded 
results typical of a conversion reaction or typical of 
malingering.  The pertinent diagnosis was visual field 
constricted by tangent screen, but with further testing it 
was determined that the field loss was typical of a 
psychogenic field loss.  In a September 1997 VA 
ophthalmologic examination the examiner noted a diagnosis of 
visual field testing suggestive of ocular conversion reaction 
in each eye.  The veteran was referred to the Birmingham VAMC 
ophthalmology department for further testing in part to 
address this issue.  In the subsequent VA examination in 
March 1998 the examiner noted that the visual fields for the 
right eye showed concentric constriction with static misses 
and inability to outline the blind spot which would 
correspond to his vision and history.  The RO notified the 
veteran that the results of the December 2000 examination 
were suspect.  The veteran did not respond.

It is clear that the veteran has failed to cooperate, whether 
intentionally or unintentionally, during his several VA 
opthalmological examinations for disability evaluation 
purposes.  The Court has held that VA's duty to assist the 
veteran is not a one-way street; he also has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  While the duty to assist is 
neither optional nor discretionary (see Littke v. Derwinski, 
1 Vet. App. 90, 92 (1991)), the duty is not a "blind alley."  
Olson v. Principi, 480, 483 (1992).  "The VA's 'duty' is just 
what it states, a duty to assist, not a duty to prove a claim 
with the veteran only in a passive role."  Gober v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

In this case, the VA provided the veteran with several 
examinations.  The record shows, however, that the inability 
to secure an adequate examination was not the fault of the 
VA, but of the veteran.  His failure to cooperate, either 
intentionally or unintentionally, during his VA 
opthalmological evaluations is well documented in the claims 
folder, and the lack of reliability of findings during the 
December 2000 VA examination is consistent with findings 
during previous examinations.  Because the veteran has not 
cooperated during several VA examinations, the Board finds 
that another VA opthalmological examination would serve no 
useful purpose.

In light of the veteran's failure to cooperate during the 
December 2000 VA examination, the Board finds that VA has 
discharged its duty to assist to the extent the cooperation 
of the veteran permitted.  Accordingly, the Board finds that 
no further assistance in developing the facts pertinent to 
this claim is required to comply with the duty to assist the 
veteran.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The evidence, as set forth above, shows that the veteran 
presently has macular degeneration in the right eye only.  
The left eye is not service connected.  In order to rate the 
veteran's central visual acuity impairment, it is necessary 
to ascertain the level of visual impairment of his right eye, 
pursuant to relevant rating criteria.  The RO has determined 
that the veteran's right eye visual acuity is classified as 
20/100 and that the field of vision in the right eye is 
contracted concentrically between 15 and 60 degrees.  Based 
upon the VA examination findings of visual field and visual 
acuity, and the apparent psychogenic nature of the 
examination results, the Board concurs with the RO's 
determination as to this matter and concludes that the 
criteria for a rating in excess of 10 percent are not met 
based on impairment of visual acuity or loss of visual field.  
In the absence of reliable findings reflecting greater loss 
of visual acuity or visual field, a higher rating may not be 
assigned.

The veteran has presented complaints of light sensitivity and 
eye pain at the end of the day.  Diagnostic Code 6009 
provides criteria for rating an unhealed injury of the eye.  
This code takes into consideration impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  38 C.F.R. § 
4.84a, Diagnostic Code 6009.  However no active pathology or 
unhealed injury of the right eye has been shown, as such a 
rating higher than 10 percent is not warranted under this 
code.  

Therefore, the Board can identify no basis for an increased 
rating, and the benefit sought on appeal is denied.  The 
Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2001).

Under 38 C.F.R. § 4.84, where there is a substantial 
difference between the near and distant corrected vision, the 
case should be referred to the Director, Compensation and 
Pension Services.  In the VA examination in September 1997 
corrected near and distant vision was 20/300 and 20/200.  In 
the VA examination in March 1998 corrected near and distant 
vision was 20/200 and 20/100.  In the VA examination in 
December 2000 uncorrected near and distant vision was 20/300 
and 20/100.  As noted the Board has questioned the validity 
of the findings on the VA examinations due to the apparent 
psychogenic nature of the veteran's examination results.  
However, the results of the aforementioned examinations do 
not reflect substantial differences in the near and distant 
corrected visions and as such do not indicate a need for 
referral to the Director, Compensation and Pension Services.  
38 C.F.R. § 4.84.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that his right 
eye disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to rating in excess of 20 percent for a right 
shoulder disorder is denied.

Entitlement to rating in excess of 10 percent for macular 
degeneration of the right eye is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

